Title: To George Washington from Richard Harrison, 30 April 1781
From: Harrison, Richard
To: Washington, George


                        
                            Sir
                            Cadiz 30th April 1781
                        
                        I had the Honor of writing your Excellency on the 12th ulto & 3d Inst. advising of my purchase of a
                            quantity of Soldiers Cloathing for Accot of the United States & inclosing Invoice for the same—The whole are now
                            shipped and this is only intended to convey you a note of the Vessells in which they went, that your Excellency may know
                            where to apply in case of delay, or want of proper Information—The Note is on the other side. I am, with the most perfect
                            Respect & Esteem Sir Your Excellencys Obedt & very hble Servt
                        
                            R. Harrison
                        
                        
                             Bales Casks Trunks
                            
                            ⅌ the Brigt. Expedition,
                            Capt. Henry Atkins
                            for Boston—12th March 1781. 31 14
                            Ship Thomas,
                            Capt. Francis Boardman
                            for Salem—12 March 1781 31 14
                            Ship Glocester Packet,
                            Capt. John Beach
                            for Cape Ann Apl 3d 31 14
                            Brigt Thomas
                            Capt. Edward Tyler
                            for Boston, this 30th April 30 14 1
                            
                            
                                123 56 1
                            
                            The whole consigned to the Cloathier General, Department of Boston.
                        

                    